          Case 1:21-cr-00193-GHW Document 16 Filed 06/17/21 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6/17/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :          1:21-cr-193-GHW
                                                              :
 ERIC SPENCER,                                                :              ORDER
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        Upon the application of defendant ERIC SPENCER, by and through his attorney, AARON

M. GOLDSMITH, and with the consent of the Government, by and through AUDREY STRAUSS,

United States Attorney for the Southern District of New York, by and through MATTHEW R.

SHAHABIAN, Assistant United States Attorney, it is hereby ORDERED that the status conference

in this matter scheduled for June 18, 2021 is adjourned to June 28, 2021 at 9:00 a.m. The

conference will be held remotely.

        The Court finds that the ends of justice served by granting a continuance outweigh the best

interests of the public and the defendant in a speedy trial, because it will afford the defendant and

his counsel additional time to review discovery. Accordingly, it is further ORDERED that the time

from the date of this order through June 28, 2021 is hereby excluded under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A).

        The Clerk of the Court is directed to terminate the motion pending at Dkt. No. 15.

        SO ORDERED.

Dated: June 17, 2021                          _____________________________________
       New York, New York                            GREGORY H. WOODS
                                                    United States District Judge
